DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a U.S. national phase of PCT/SG2018/050259, filed on May 25, 2018.

Claim Status
Applicant’s Preliminary Amendment, filed June 3, 2020, is acknowledged.  Claims 2-6, 8, 9, 12-15, 18, 19, 23, 24, 26-28 have been amended.  Claims 1-28 are pending.

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475(c).

Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1.
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10, drawn to a method of producing a waste degradation product comprising isolating microbial strains on a solid medium, selecting strains, and combining strains to produce a microbial consortium, classified in B09B 3/00.
s 11-16, drawn to a product for waste degradation comprising a combination of microbial strains, classified in C02F 3/00.
III. Claims 17-21, drawn to a microbial strain selected from a group consisting of Candida sp., Pediococcus sp. and Enterobacter cloacae, classified in C02F 3/34.
IV. Claims 22-25, drawn to a microbial consortium comprising 2 or more strains selected from a group consisting of Candida sp., Pediococcus sp. and Enterobacter cloacae, classified in C02F 3/341 and C12N 1/16.
V. Claims 26-28, drawn to a waste degradation method comprising: providing a product for waste degradation, an isolated microbial strain, a pure culture of the microbial strain, and a mixed microbial composition; mixing the product for waste degradation, the isolated strain, the pure culture, or the mixed composition with waste; and biodegrading the waste with the product for waste degradation, isolated strain, pure culture, or mixed composition, classified in C02F 3/00.
The groups of inventions listed as Groups I‐V do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The common technical feature of these groups is the selection of any one microbe consisting of Candida sp., Pediococcus sp. and Enterobacter cloacae.  These microbes are known as food fermenters and thus the selection of one of these microbes is not novel (Tamang, “Review: Diversity of Microorganisms in Global Fermented Foods and Beverages”; Front Microbiol. 2016; 7: 377).  Tamang teaches the use of these microbes to transform food products: Candida sp. for fermented foods and alcoholic beverages (page 2, last line); Pediococcus sp. for cereals (page 2, column 1, paragraph 2, line 5, and page 5, column 2, paragraph 1, line 3); and Enterobacter cloacae for meat products (page 2, column 1, paragraph 4, line 9).  Tamang teaches these species as fermenters which are part of both food processing but also transformation of food waste products.  Therefore, the selection of any one microbe 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof. Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Joint Inventorship
Applicant is reminded that upon the cancellation of claims to a non‐elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Notice of Potential Rejoinder
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MITTAL whose telephone number is (571)272-6573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NEIL MITTAL/Examiner, Art Unit 1657                   

/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657